IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-92,231-01


                         EX PARTE CLARENCE E. DAVIS, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 2014CRN000178D1 IN THE 49TH DISTRICT COURT
                            FROM WEBB COUNTY


        Per curiam.

                                              ORDER

        Applicant pleaded guilty to murder and was sentenced to thirty years’ imprisonment. He did

not appeal his conviction. He filed this application for a writ of habeas corpus in the county of

conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

        Applicant contends that his plea was involuntary because, among other things, trial counsel

failed to investigate whether the offense was an “accident” and told Applicant he would serve only

fifteen years, he could not testify at a trial, and he would be sentenced to ninety-nine years if he

rejected the State’s plea offer. Applicant has alleged facts that, if true, might entitle him to relief.

Hill v. Lockhart, 474 U.S. 52 (1985); Ex parte Moussazadeh, 361 S.W.3d 684 (Tex. Crim. App.

2012). Accordingly, the record should be developed. The trial court is the appropriate forum for
                                                                                                       2

findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order trial counsel

to respond to Applicant’s claims. In developing the record, the trial court may use any means set out

in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether

Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the trial court

shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM . PROC . art. 26.04. If

counsel is appointed or retained, the trial court shall immediately notify this Court of counsel’s

name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant would have insisted on a trial but for counsel’s alleged

deficient performance. The trial court shall also determine whether the claims in this application are

barred by the doctrine of laches. See Ex parte Perez, 398 S.W.3d 206 (Tex. Crim. App. 2013). The

trial court may make any other findings and conclusions that it deems appropriate in response to

Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: February 10, 2021
Do not publish